By the court,

Savage, Ch. J.
The defendants move in arrest of judgment on three grounds ; the first of which is, that there is no averment in the declaration of a promise by the defendants. Itis a sufficient answer that the'promise of Bassett andBurtch,iflegallymade, is bindingupon theirsuccessors. The statute declares, “ When any contract shall have been entered into, or any liability shall have been incurred by or in behalf of any county or town by any officer thereof, within the scope of his authority, the same remedies may be had against any successor of such officer, in his official character, as might have been had against such officer if he had continued in office.” 2 R. S. 474, § 98.
The second objection to the declaration is, that there is no averment that any order was made by a justice of the peace, authorizing the expenditure of money in supporting the child. Such order was undoubtedly necessary to charge the successors of the officers making the contract ;■ and as such order must have beenprovedbefore arecovery could have been had, the court will presume that it was produced upon the trial, and judgment therefore will not be arrested for the omission of the averment. An action would have laid against Bassett and Burtch, even if no order had been produced, 15 Johns. R. 281, because it is the duty of the overseers to see that they have the proper authority before they contract ; if they do not, they are personably liable ; but as the *273plaintiff obtained a verdict, the presumption is that the necessary proof to charge the successors was produced.
It is further objected that the wife of the plaintiff should have been joined in the action. It is well settled that the husband cannot be sued alone, upon a contract of the wife when sole and before marriage. 15 Johns. R. 403, 482. 8 id. 150. 7 T. R. 351. Neither should he be permitted to prosecute alone upon such a contract. Reeves’ Dom. Rel. ch. 10, p. 126. Here the plaintiff recovered in his own name for the board of the child for one year before coverture, and of course for one year before he had any interest in the contract. This is a cause of action which, in case of the death of the husband, would undoubtedly survive to the wife. As to the residue, also, I am inclined to think the wife should have been joined, because the husband had no cause of action except by force of the contract made by the overseers of the poor with the wife before marriage. Had the plaintiff supported the child upon any contract of his own, express or implied, it is conceded the wife could have no interest in it; but there was no implied contract on the part of the overseers to pay the plaintiff for keeping his wife’s child; and there was no express contract, except that made with the wife before marriage. None other is declared upon in the first court, under which alone the verdict is found. But whether I am correct in this position or not, judgment should be arrested, because the plaintiff has recovered for one year’s support of the child, for which no action could be maintained, except in the names of both husband and wife.
Judgment arrested.